Citation Nr: 9918044	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-30 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to an increased evaluation for a low back 
disability, currently rated 20 percent disabling.  

Entitlement to a total rating based on individual 
unemployability.

(The issue of whether the reduction in the veteran's improved 
disability pension due to the receipt of a retroactive 
payment of disability compensation of $1,276 was proper is 
the subject of separate decision.)


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  By rating action dated in May 1995, the 
Department of Veterans Affairs (VA) Regional Office, 
Muskogee, Oklahoma, increased the evaluation for the 
veteran's low back disability from zero percent to 10 percent 
effective July 19, 1994.  In a June 1995 rating action, the 
effective date for the increase was changed to January 12, 
1994.  In a February 1996 rating action, the evaluation for 
the low back condition was increased to 20 percent effective 
September 14, 1995.  The veteran appealed for a higher rating 
for the low back condition.  In a May 1996 rating action, the 
effective date for the increase to 20 percent was changed to 
January 12, 1994.  In a September 1996 rating action 
entitlement to a total rating based on individual 
unemployability was denied.  The veteran appealed from that 
decision.  The case is now before the Board for appellate 
consideration.

An issue of whether the reduction in the veteran's improved 
disability pension due to the receipt of a retroactive 
payment of compensation of $1,276 was proper has also been 
raised on appeal.  That matter is dependent on completely 
different law and facts from the issues considered in this 
decision and has been independently adjudicated.  As a 
result, that issue must be considered in a separate decision.

The record reflects that on his substantive appeal in May 
1996, the veteran indicated that he wished a hearing before a 
member of the Board sitting at the regional office. On a 
subsequent appeal in October 1996 the veteran indicated that 
he did not wish to have a hearing before a member of the 
Board.  A report of contact later that month from the 
veteran's representative verified that he had withdrawn his 
hearing request.  Accordingly, the Board will proceed to 
consider the appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran's service connected low back condition is 
manifested by muscle spasm, pain, and tenderness.  There is 
severe limitation of motion and mild degenerative disc 
disease involving the lumbar spine.

3.  The veteran has been unemployed since 1993 and has been 
rated as permanently and totally disabled for pension 
purposes.

4.  The veteran's low back condition constitutes his only 
service-connected disability.  He has several other 
conditions which severely impact on his employability.  The 
veteran's low back condition does not prevent him from 
engaging in all types of substantially gainful employment.


CONCLUSIONS OF LAW

1.  An evaluation of 40 percent for the veteran's low back 
condition is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Codes 5292, 5293, 5295 (1998).

2.  The veteran is not unemployable solely as a result of 
service-connected disability.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed.

I.  The Claim for an Increased Evaluation for a Low Back 
Disability,
Currently Rated 20 Percent Disabling

The veteran's initial claim for VA disability benefits was 
submitted in March 1971.  A preemployment physical 
examination dated in March 1971 reflects tenderness over the 
lumbosacral joint.

When the veteran was examined by the VA in April 1971, he 
indicated that he had injured his low back while lifting a 
jeep in December 1970 in Vietnam.  His current complaint was 
periodic episodes of low back pain.  On examination, there 
was some limitation of motion of the lumbar spine.  There was 
no pain on pressure points about the pelvis.  There was no 
muscle spasm or limitation of motion in either hip.  There 
were no sensory changes in the lower extremities.  An X-ray 
study of the lumbar spine showed no abnormality.  The 
impression was mild low back strain.  By rating action dated 
in June 1971, service connection was established for a low 
back strain and it was rated 10 percent disabling, under 
Diagnostic Code 5295.

When the veteran was examined by the VA in April 1976, he 
reported that after service he had had little difficulty with 
his low back problem.  He had been working in a feed store 
for some time lifting 50-pound bags of feed, fertilizer, 
etc., and apparently was able to work without difficulty.  He 
indicated that on occasion he would have a sharp pain in the 
low back area that was nonradiating and generally was 
relieved by a short period of rest.  On examination there was 
a normal spinal curvature.  The veteran denied tenderness to 
punch palpation over the vertebrae.  There was no 
paravertebral muscle spasm or tenderness.  He had a full 
range of motion throughout the back without pain.  Straight-
leg raising test was negative bilaterally.  The impression 
was chronic lumbar strain, intermittently symptomatic by 
history.  In a May 1976 rating action the evaluation for the 
veteran's low back condition was reduced from 10 percent to 
zero percent.

In January 1994, the veteran submitted a claim for an 
increased evaluation for his low back condition.  He also 
applied for nonservice-connected pension benefits and aid and 
attendance or housebound benefits.

The veteran was afforded a VA examination for aid and 
attendance or housebound benefits in March 1994.  He 
complained of low back pain.  Various findings were recorded 
regarding his extremities.  He had a normal spinal curve and 
no tenderness to punch.  There was no muscle spasm.  He had a 
full range of motion of the lumbar spine without pain.  It 
was indicated that his walking was unlimited.  The diagnosis 
was history of a low back injury with intermittent 
lumbosacral strain.

The veteran was afforded a VA orthopedic examination in 
August 1994.  He complained of chronic low back pain.  On 
examination, he had a normal spinal curvature.  He complained 
of tenderness to punch in the low lumbar area.  There was no 
paravertebral muscle spasm or tenderness.  He had a full 
forward flexion but flexion beyond about 60 degrees caused 
low back pain.  He did not want to hyperextend the lumbar 
spine at all because of pain.  He had full rotational and 
flexion laterally without pain.  His straight-leg raising 
test was negative and he had no evidence of any neurological 
deficit.  The impressions included chronic lumbosacral 
strain, symptomatic, with limitation of motion.

VA outpatient treatment records reflect that the veteran was 
seen in 1995 for his low back condition.  The spine was noted 
to be tender at L4-L5 and L5 - S1.

The veteran was afforded a VA general medical examination in 
June 1995.  He reported cramping, constant pain in the low 
back that did not radiate.  It was indicated that he was 70 
percent above his ideal weight.  He had a normal gait and 
posture.  There was exquisite paraspinous muscle tenderness 
in the lumbosacral area.  Forward flexion of the lumbar spine 
was to 90 degrees and backward extension to minus 20 degrees.  
Lateral bending was to 20 degrees bilaterally and lateral 
torsion to 90 degrees bilaterally.  There was a fair amount 
of pain at the extremes of motion.  It was indicated that 
straight-leg raising was also impaired.  The diagnoses 
included lumbosacral strain that was moderately severe, 
severe obesity, chronic obstructive pulmonary disease, 
history of peptic ulcer disease, postoperative right knee 
disability with severe chondromalacia and bilateral painful 
plantar calluses.

The veteran was afforded a VA orthopedic examination in 
January 1996.  He indicated that he used a back brace.  He 
stated that he had low back pain in the center of his back 
any time he attempted to bend over.  He reported that when he 
did not bend over, he did not have back pain.  He denied 
having any pain radiating into his legs and did not have 
numbness, tingling or weakness in his legs.  He was taking 
medication for low back pain.

On physical examination, there was slight straightening of 
the normal lumbar lordosis.  There was mild paraspinous 
muscle spasm present in the lumbosacral area bilaterally.  
The veteran was very sensitive to palpation of the 
paraspinous muscles but had no point tenderness along the 
spine.  Forward flexion was performed to 30 degrees at which 
point the veteran would not go further due to excruciating 
pain.  Side tilt was 15 degrees to the left and 20 degrees to 
the right.  Extension was to zero degrees.  Rotation to the 
left and right was to 10 degrees.  Straight-leg raising test 
was negative bilaterally.  X-ray study of the lumbosacral 
spine showed evidence of degenerative disc disease.  The 
diagnosis was lumbar disc disease without evidence of 
radiculopathy , but with limitation of motion.

By rating action dated in February 1996 the evaluation for 
the veteran's low back condition was increased from 10 
percent to 20 percent.  The condition was rated under 
Diagnostic Code 5293.

The veteran was again afforded a VA orthopedic examination in 
August 1996.  He reported that he was unable to bend over and 
pick up objects and was unable to put his shoes on because of 
pain.  He had been wearing a back brace for the previous 
year.  He denied having any radiation of the pain into his 
legs and did not have numbness, tingling or weakness in his 
legs.  He had had a CT scan of the lumbar spine in May 1995 
that showed mild changes of degenerative joint disease 
involving the facet joints at L4/L5 and mild bulging of the 
disc at the L4 interspace.  The veteran stated he was unable 
to do any type of work because of the severe back pain that 
occurred when he attempted to bend over or attempted to do 
any type of activity other than walking.  He reported that he 
had to take 6 to 8 Tylenol per day and muscle relaxers or the 
pain would increase.

On physical examination, the veteran walked into the office 
with a slow and stiff gait.  His weight was 234 pounds.  
There was paraspinous spasm in the lumbosacral spine that 
increased with range of motion testing.  There was subjective 
evidence of pain on range of motion testing with the veteran 
wincing and flinching.  There was also lumbar spasm elicited 
with range of motion testing.  Forward flexion was to 
45 degrees with a side tilt of 20 degrees bilaterally and 
backward extension to 15 degrees with rotation of 15 degrees 
bilaterally.  The straight-leg raising test was negative 
bilaterally.  In the lower extremities there was normal 
muscle strength and mass with no fasciculation.  Deep tendon 
reflexes were two-plus and toes were down going.  Sensation 
was intact in all dermatomes.  His gait was slow and stiff 
and he used a back brace.  He exhibited difficulty in bending 
over and used slip-on shoes instead of regular shoes so that 
he would not have to bend over to put them on.  The diagnosis 
was lumbar disc disease, chronically symptomatic with 
limitation of motion, chronic pain and spasm, but without 
radiculopathy.

The veteran was afforded a VA orthopedic examination in 
November 1998.  It was indicated that he could not pick up 
anything and it was difficult to tie his shoes. Bending was 
very difficult.  His walking was limited by his shortness of 
breath because he was a smoker.  He could sit for only about 
one hour and was unsure how long he was able to stand since 
he attempted to lie down most of the time.  He was being seen 
by a private physician and his doctor would not release him 
to return to work.  He had been a farm and ranch worker.  He 
lived at home by himself, but could not do his yard work or 
any type of work.  He could not even push his lawnmower 10 
feet before he had the onset of back pain.  He stated he had 
worn a back brace since 1996 but felt that it did not help.

The veteran walked into the examining room and was very 
comfortable sitting in a chair.  He had slip-on shoes.  He 
was described as overweight and weighed 234 pounds.  He had a 
back brace in place but could not keep the middle portion of 
it snapped.  He flexed to 60 degrees by supporting himself on 
the wall.  He laterally bent 20 degrees bilaterally and 
extended to 10 degrees.  He complained of extreme point 
tenderness over the L5 - S1 vertebral bodies but the 
paraspinal muscles were without tenderness.  Straight-leg 
raising test on the right was slightly positive and on the 
left was negative.  His hip flexors were weak bilaterally at 
3-4/5 to direct testing and he could not lift his feet in a 
tiptoe walk without falling forward.  He had pain with motion 
of his back.  The impression was chronic lumbosacral spine 
strain with limited motion and weakened hip flexors.  There 
was no specific radiculopathy.  The functional loss due to 
weakness and pain was mild to moderate.

Moderate limitation of motion of the lumbar segment of the 
spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
Part 4, Code 5292.

A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced a intervertebral 
disc syndrome with persistent symptoms including 
characteristic pain or other appropriate neurological 
findings and little intermittent relief.  38 C.F.R. Part 4, 
Code 5293.

A 20 percent evaluation is warranted for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295.

In this case, the record reflects that the manifestations of 
the veteran's low back condition include muscle spasm, pain, 
and tenderness.  There is also limitation of motion of the 
lumbar spine and degenerative disc disease involving the 
lumbar spine.  When the veteran was afforded the VA 
orthopedic examination in January 1996, forward flexion of 
the lumbar spine was only to 30 degrees and when he was most 
recently examined by the VA in November 1988, he had pain 
with all motion of the back. In the Board's judgment, 
although the functional impairment due to the veteran's back 
pain and weakness has been described as mild to moderate, the 
restriction of motion has been reported in terms which are 
moderate to severe in nature.  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the overall disability picture 
more closely approximates those criteria.  38 C.F.R. § 4.7.  
With consideration of that rule, it appears that a 40 percent 
evaluation is warranted for the low back disability based on 
limitation of motion under diagnostic code 5292.  In arriving 
at its decision in this regard, the Board has resolved all 
doubt in favor of the veteran.  38 U.S.C.A. § 7105.  The VA 
examinations have not disclosed any significant disc syndrome 
and there is no pronounced neurological disability so as to 
warrant a 60 percent evaluation under the provisions of 
diagnostic code 5293.  While there are some symptoms of 
lumbosacral strain (diagnostic code 5295), they do not 
approximate the 40 percent description under that code, and 
there is no higher rating for such strain.  

The Board notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995) the United States Court of Appeals for 
Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  The VA examinations have 
disclosed low back pain and weakness and those conditions 
have been taken into consideration in evaluating the degree 
of severity of the veteran's low back disability.  However, 
on the VA orthopedic examination in November 1998, there was 
no indication of any fatigability or any incoordination. 

II.  The Claim for a Total Rating Based on Individual 
Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The record reflects that the veteran's low back condition, 
increased to a 40 percent rating by this decision, 
constitutes his only service-connected disability.  He has 
several significant ratable non service-connected 
disabilities, including chronic obstructive pulmonary 
disease, a right knee disability, bilateral plantar calluses 
and a gastrointestinal disorder which are rated 60 percent 
disabling in combination.  In addition, numerous examiners 
have noted his obesity and indicated it also was a 
significant factor.  In short, he has been found to be 
permanently and totally disabled for pension purposes on the 
basis of all of his disabilities, and his service connected 
back condition is only one factor in that evaluation.

In an August 1996 claim for a total rating based on 
individual unemployability, the veteran indicated that he had 
completed two years of high school.  He related that he had 
last worked on a full-time basis in 1993 as a tractor driver.  
He provided an August 1996 statement by his former employer 
reflecting that he had been employed from 1987 to 1993 as a 
tractor-driver and that he had last worked in 1993.  It was 
indicated that he had terminated his employment due to a back 
condition.

The veteran has maintained that his employment background 
which is all manual labor and his education and training 
(10th grade) caused his service-connected low back condition 
to render him unemployable.  The veteran's low back condition 
has produced symptoms including muscle spasm, pain and 
tenderness and there is limitation of motion of the lumbar 
spine and degenerative disc disease.  Although the limitation 
of motion of the lumbar spine is severe in nature, the 
degenerative disc disease is only mild in degree.  When the 
veteran was afforded the VA orthopedic examination in 
November 1998, the examiner noted that he was able to walk 
into the examination room and was very comfortable sitting in 
a chair.  His functional loss due to pain and weakness was 
described as only mild to moderate.  Thus, although the 
veteran's service-connected low back condition obviously 
constitutes an industrial handicap, the evidence does not 
establish that the low back condition is of such nature and 
severity so as to prevent the veteran from engaging in all 
types of substantially gainful employment consistent with his 
age, education and occupational experience.  As noted 
previously, the veteran has several significant disabilities 
for which service connection has not been established and 
those conditions have contributed to his unemployment.  The 
non service-connected conditions may not be considered in 
determining his entitlement to a total rating based on 
individual unemployability.  Entitlement to a total rating 
based on individual unemployability is not warranted.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Board has carefully reviewed the entire record in this 
case with regard to the veteran's claim for a total rating 
based on individual unemployability; however, the Board does 
not find the evidence to be so evenly balanced that there is 
doubt as to any material matter regarding that issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased evaluation for a low back 
disability from 20 percent disabling to 40 percent disabling 
is established.  The appeal is granted to this extent.  
Entitlement to a total rating based on individual 
unemployability is not established.  The appeal is denied to 
this extent



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

